*135The opinion of the Court was drawn up by
Shept.ey J.
The question presented is, whether the persons summoned as trustees should be charged on their disclosure. That disclosure states, that the principals made an assignment of their property to them for the benefit of such of their creditors, as should become parties to it, thereby releasing their debts, on January 21, 1843. It was decided in the case of Pearson v. Crosby, 23 Maine R. 261, that such an assignment was void by our statute then in force.
This process was served upon the trustees on June 3, 1844, On August 21, 1843, the principals drew an order upon the trustees, requesting them to pay to those of their creditors, 'who had signed the assignment, the amount of property in their hands ; and the trustees accepted that order to pay when in funds. This order operated as an assignment of that fund to those creditors. Legro v. Staples, 21 Maine R. 252.
Counsel insist that to permit this order to be effectual, would be to allow the object, intended by the assignment of the pro■perty for the benefit of such creditors, to be accomplished indirectly. That assignment being void, the assignors could dispose of their property in the hands of their assignees to pay such of their creditors, as they pleased ; and if they did so in good faith, such a disposition of it would be valid. The order appears to have been made to pay so much of the debts due •from the drawers to their creditors, ascertained by their signatures to the assignment. There is no suggestion that those debts were not really due, or that there was any fraud in the transaction.
It is also contended, that The accepted order was not such an assignment of the fund as would authorize the plaintiffs to summon those creditors by virtue of c. 119. It is there provided, that when goods or effects “are claimed by a third person, in virtue of an assignment from the principal debtor or in some other way,” the claimant may be summoned to appear to defend his rights. This language is sufficiently comprehensive to include assignments of every description.

Exceptions overruled.